 
 


 
REVOLVING NOTE
 


 
$20,000,000.00 Brookings, South Dakota
 
 November 15, 2011
 


 
FOR VALUE RECEIVED, Daktronics, Inc., a South Dakota corporation (“Borrower”),
hereby promises to pay to the order of Bank of America, N.A., a national banking
association, 317 – 6th Avenue, Des Moines, Iowa  50309 (“Lender), at or at such
other place as Lender may from time to time designate in writing, in lawful
money of the United States of America, the principal sum of Twenty Million and
No/100 Dollars ($20,000,000.00) or so much thereof as may be advanced hereunder
and to pay interest on the outstanding principal balance hereof from time to
time at a fluctuating rate tied to the One-Month Reserve Adjusted Reuters London
Inter-Bank Offering Rate (“LIBOR”), as determined on the first Business Day of
each month, plus 1.50%.  Any principal of, and to the extent permitted by
applicable law, any interest on this Note, which is not paid when due shall bear
interest, from the date due until paid, at a rate per annum equal to the
non-default rate plus 4%.
 
Interest shall be computed on the basis of actual days elapsed and a year of 360
days.  Interest only shall be paid on the first day of each month, commencing
December 1, 2011, and continuing on the first day of each month thereafter.  The
total unpaid principal amount and all interest thereon shall be payable on
November 15, 2012, (the “Revolving Loan Maturity Date”).  THIS NOTE REQUIRES A
BALLOON PAYMENT.
 
Borrower may borrow, repay and re-borrow hereunder in accordance with the terms
and conditions of the Loan Agreement dated December 23, 2010, as amended by the
First Amendment To Loan Agreement dated February 1, 2011, and the Second
Amendment To Loan Agreement dated of even date herewith executed by Borrower and
Lender (the “Loan Agreement”).  All capitalized terms not otherwise defined
herein shall have the meanings given them in the Loan Agreement.  Borrower may
prepay this Note in whole at any time, or in part from time to time, without
penalty or premium.  No prepayment shall suspend any required payments of either
principal or interest on this Note or reduce the amount of any scheduled
payment.  All prepayments on this Note shall be applied to accrued but unpaid
interest on the amount prepaid, then to principal, and any other sums due and
unpaid to Lender under the Loan Documents, in such manner and order as Lender
may elect in its discretion.  The credit available to Borrower under this Note
will be reduced dollar for dollar by the face amount of all Alternative
Borrowing.
 
Failure to exercise any option provided herein shall not constitute a waiver of
the right to exercise the same in the event of any subsequent default.  Borrower
agrees that if, and as often as, this Note is given to an attorney for
collection or to defend or enforce any of Lender’s rights hereunder, Borrower
will pay to Lender Lender’s reasonable attorneys’ fees together with all court
costs and other expenses paid by Lender.
 
Borrower waives presentment, protest and demand, notice of protest, demand and
of dishonor and nonpayment of this Note and any lack of diligence or delays in
collection or enforcement of this Note.  Borrower agrees that this Note, or any
payment hereunder, may be extended from time to time, and Borrower consents to
the release of any party liable for the obligation evidenced by this Note, the
release of any of the security for this Note, the acceptance of any other
security therefor, or any other indulgence or forbearance whatsoever, all
without notice to any party and without affecting the liability of Borrower.
 
A “Default” or “Event of Default” as described in the Loan Agreement shall
constitute a default under this Note.  Any notice or demand to or upon Borrower
or Lender under this Note shall be given as provided in the Loan Agreement.
 
THIS NOTE SHALL BE CONSTRUED UNDER AND GOVERNED BY THE LAWS OF THE STATE OF
SOUTH DAKOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS OR PRINCIPLES THEREOF,
BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE TO NATIONAL
BANKS.  WHENEVER POSSIBLE, EACH PROVISION OF THIS NOTE AND ANY OTHER STATEMENT,
INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO, SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER SUCH APPLICABLE
LAW, BUT, IF ANY PROVISION OF THIS NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR
TRANSACTION CONTEMPLATED HEREBY OR RELATING HERETO SHALL BE HELD TO BE
PROHIBITED OR INVALID UNDER SUCH APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE ONLY TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
NOTE OR ANY OTHER STATEMENT, INSTRUMENT OR TRANSACTION CONTEMPLATED HEREBY OR
RELATING HERETO.
 
AT THE OPTION OF LENDER, THIS NOTE MAY BE ENFORCED IN ANY FEDERAL COURT OR SOUTH
DAKOTA CIRCUIT COURT SITTING IN SIOUX FALLS, SOUTH DAKOTA; AND BORROWER CONSENTS
TO THE JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT
VENUE IN SUCH FORUMS IS NOT CONVENIENT.  IN THE EVENT BORROWER COMMENCES ANY
ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
ARISING DIRECTLY OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS NOTE,
LENDER AT ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

BORROWER AND LENDER EACH IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE
LOAN DOCUMENTS (AS DEFINED IN THE LOAN AGREEMENT) OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
DAKTRONICS, INC.
 
By: /s/ James B. Morgan
 
Name: James B. Morgan
 
Title: Chief Executive Officer
 
By: /s/ William R. Retterath
 
Name: William R. Retterath
 
Title: Chief Financial Officer


 



--
 
 

--------------------------------------------------------------------------------

 
